Citation Nr: 1530077	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2015, the Veteran had a personal hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's tinnitus manifested during active duty service.


CONCLUSION OF LAW

The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  See  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).
 
The Veteran alleges that tinnitus is a result of noise exposure during service, specifically from rifles, grenades, and 105 and 155 howitzers.  He asserts that he has experienced persistent symptoms of tinnitus since service.
 
His discharge examination in March 1969 does not document a complaint of tinnitus, and his ears were clinically evaluated at that time as normal.  His STRs do not document any complaints or treatment for tinnitus.
 
The Veteran has asserted throughout the pendency of this claim that he has had the symptoms of tinnitus since service.  The Veteran is competent to report his own experiences. There is nothing in the record that contradicts these assertions, aside from an absence of documented treatment or complaints, which by itself is insufficient to discredit offered testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Therefore, the Board finds his statements credible.

As noted above, tinnitus is a disability that can be identified through lay observation alone.  Charles, supra.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board has found his statements that it manifested in service and persisted since that time competent and credible.  There is no probative evidence refuting his statements.  Therefore, because tinnitus is found to have manifested in service, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's remaining claim must be remanded for further development.  He has not been provided a VA examination for an opinion on whether his hearing loss is related to service.  He has presented competent and credible evidence of noise exposure in service, including rifles, grenades, and 105 and 155 howitzers.  He indicated that he briefly lost his hearing after some explosions, but that it returned.  He has also asserted that he has had symptoms of hearing loss since service.  Accordingly, an examination that addresses these issues should be scheduled.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hearing loss, and make arrangements to obtain all records not already associated with the claims file.  

Also, ensure that the record contains a complete copy of all VA treatment.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether the Veteran's hearing loss is disabling for VA purposes, and also whether any hearing loss diagnosis is as likely as not (50 percent or greater probability) related to noise exposure in service.  The Veteran was exposed to loud artillery noise, including from rifles, grenades, and 105 and 155 howitzers.    

A hearing test along with the Maryland CNC word recognition test must be conducted.

The examiner is asked to review the claims file before the examination and to provide explanatory rationale for all opinions rendered.  

The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but this is not dispositive to the issue of whether current hearing loss is related to acoustic trauma in service.  He has testified that he would lose his hearing completely after some explosions and that he has had some hearing loss since service.

The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following:  

a.  "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b.  Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss.  J Neurosci. 2009 Nov 11;29(45):14077-85. 

c.  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d.  Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates.  J. Neurophysiol.110, 577-586.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


